Citation Nr: 1545438	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disabilities, to include for posttraumatic stress disorder (PTSD), substance abuse disorders, and depressive disorders.

2.  Entitlement to service connection for keratoderma.

3.  Entitlement to service connection for gastrointestinal condition.

4.  Entitlement to service connection for spleen condition.

5.  Entitlement to service connection for cirrhosis of the liver.

6.  Entitlement to service connection for sleep disturbance.

7.  Entitlement to service connection for chondrocalcinosis, bilateral knees.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  The Veteran received a combat infantry badge and a purple heart.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran seeks service connection for posttraumatic stress disorder (PTSD).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue was recharacterized above as service connection for acquired psychiatric disabilities, to include substance abuse disorders and depressive disorders.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is raised by the record in a November 17, 2014 examination reported conducted by Dr. H., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Veteran filed a claim for entitlement to service connection for PTSD.  In the September 2011VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD but instead had diagnoses of substance abuse disorders and depressive disorders.  The examiner opined that his substance abuse disorders and depression were less likely than not caused by or related to his military experiences and seemed to be more related to external events or long term chronic problems unrelated to the military (childhood issues and personality issues).  The examiner specifically noted that although the Veteran did not report any mental health history prior to service, the Veteran reported a strong history of traumatic abuse by his father.  In November 2014, a private psychologist, Dr. H., reviewed the claims file and examined the Veteran.  Dr. H. noted that the Veteran reported that "things started to go bad for him while in the military."  The Veteran also reported that he entered the military without mental health issues but while on active duty, he began to struggle with behavioral issues.  He noted that he requested an isolated post at the end of his duty and was hospitalized for three months in Japan but that these records were lost.  Dr. H. opined that the Veteran's military service correlated to emerging mental health difficulties.  Dr. H. further opined that the Veteran's major depressive disorder more likely than not was aggravated by his combat experience in Vietnam and had continued interrupted to the present.  In addition, Dr. H. opined that the Veteran's substance use is more likely than not aggravated by his major depressive disorder.  Dr. H.'s statement that that the Veteran's depressive disorder was "aggravated by his combat experience" insinuates that he already had a mental health disorder that was further impacted by the Veteran's combat.  In contrast, the Dr. H. noted that the Veteran's mental health problems began during service.  Furthermore, the VA examiner appears to suggest that his mental health issues were due to childhood abuse which insinuates that his mental health issues began prior to service.  The VA examiner and Dr. H. have not provided an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that psychiatric disorders pre-existed active service and if so whether it WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  For these reasons, further clarification is needed.

A statement of the case (SOC) has not yet been issued in response to the notice of disagreement that was filed in July 2014 for the issue of entitlement to service connection for keratoderma, gastrointestinal condition, spleen condition, cirrhosis of the liver, sleep disturbance, chondrocalcinosis, bilateral knees, headaches, hepatitis C, hypertension, and kidney disease.  These issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

VA records dated in January 2011 and December 2011 note that the Veteran potentially may be receiving disability benefits from the Social Security Administration (SSA).  The Veteran should be asked to clarify whether he is receiving disability benefits from SSA.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he is receiving disability benefits from SSA.  If so, ask him which disability his SSA benefits are based on.  If his SSA disability benefits are based on any psychiatric disability, attempt to obtain these SSA records.

2.  Request further information from the Veteran, including the dates, regarding his hospitalization during service in Japan and attempt to obtain these records.

3. The Veteran's personnel records have not been associated with the claims file.  As these records could be pertinent to his claim for service connection for a psychiatric disability, an attempt should be made to obtain these records.

4. Return the claims file to the provider who conducted the September 2011 examination, if available, for an addendum addressing the Veteran's psychiatric disability.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide the following opinions:

(a)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disability pre-existed active service.

(b)  If the answer to that question is in the affirmative, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any such pre-existing psychiatric disability found WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(c)  If any responses above are negative, provide an opinion as to whether any current psychiatric disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

A discussion of the complete rationale for all opinions expressed should be included in the report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the September 2011 VA examiner is not available, another competent professional may provide the opinion after reviewing the September 2011 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5. After ensuring that the above development is completed and adequate, readjudicate the issue on appeal.  If any benefit sought is not granted in full, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

6.  Then, issue an SOC as to the claim for entitlement to  service connection for keratoderma, gastrointestinal condition, spleen condition, cirrhosis of the liver, sleep disturbance, chondrocalcinosis, bilateral knees, headaches, hepatitis C, hypertension, and kidney disease.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

